720 S.E.2d 676 (2012)
STATE of North Carolina
v.
Paul Evan SEELIG.
No. 455P11.
Supreme Court of North Carolina.
January 26, 2012.
Paul E. Seelig, for Seelig, Paul Evan.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 21st of October 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 26th of January 2012."